Citation Nr: 1503665	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1957 to April 1962. 

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent disability rating for asbestosis. 

In August 2013 and May 2014, the Board remanded this matter for further development.  The case has now been returned to the Board for appellate consideration.

In November 2014, the Veteran's representative submitted a waiver of agency of original (AOJ) jurisdiction for any evidence submitted after that date. 

By a November 2014 rating decision, the Veteran was granted a separate 10 percent disability rating for chronic obstructive pulmonary disease (COPD) with chronic bronchitis and interstitial lung disease (claimed as emphysema) effective from June 30, 2014.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the November 2014 rating decision, including the schedular rating and effective date assigned by the RO.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

He remains free to file an NOD during the remainder of the one-year appeal period (ending in November 2015) if he wishes to do so.  


FINDING OF FACT

The Veteran's asbestosis has not more nearly approximated a degree of disability more severe than that already contemplated by a 10 percent rating.  





CONCLUSION OF LAW

The criteria for the assignment of a disability rating higher than 10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.96, including diagnostic code 6833 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a disability rating higher than 10 percent is warranted for his service-connected asbestosis.  

He filed the instant claim for an increased rating in May 2009, which establishes the period of appellate review now before the Board.  

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 6-2014 (explaining that "[i]n 2012, Congress revised 38 U.S.C.A. § 5103(a) by removing language requiring that notice required by that statute be provided "[u]pon receipt of a complete or substantially complete application." Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).")


Here, the Veteran has received numerous VCAA notice letters, including in May 2008 and May 2009, which comprehensively provide all required notice.  Any defect in the notice is deemed not prejudicial.  See 38 U.S.C.A. § 5103(b); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, no further notice is needed under VCAA regarding this appeal.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, the Veteran's VA treatment records have been obtained.  The Veteran himself has submitted or authorized VA to obtain all relevant private treatment records, which are now of record.  Accordingly, the evidentiary record appears to be adequate to proceed.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in December 2008, November 2013, June 2014, and November 2014.  The Board finds that those examinations are sufficient to proceed with the appeal to the extent the examinations report those objective medical findings necessary to adequately determine the degree of severity of the Veteran's asbestosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  To the extent the VA examinations provide inconclusive or contradictory findings, the Board finds no reason to remand for a new examination as the other evidence of record is adequate to fully resolve the appeal.  See 38 C.F.R. § 3.159(c)(4).  

3.  Remand Compliance

The Board also finds that there was substantial compliance with the May 2014 Board remand directives.  

Specifically, the Board in its May 2014 remand found that a prior examination, conducted in November 2013, did not discuss a discrepancy between pulmonary function test results where those test results did not appear congruent.  Accordingly, the Board directed that a new VA examination be conducted.  The Board asked the examiner to "describe in detail all current manifestations of the Veteran's asbestosis," including results of a PFT.  

The VA examinations conducted on remand in June 2014 and November 2014 adequately resolve those concerns identified by the Board.  (Although the examinations are not entirely adequate for other reasons, they addressed the deficiencies identified by the Board.)  

Accordingly, there was substantial compliance with the Board's May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the claim at this time. 

II.  Analysis

A.  General Rating Considerations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

B.  Rating Schedule

The Veteran's asbestosis is evaluated under the Schedule of Ratings-Respiratory System, diagnostic code (DC) 6833, which is set forth in 38 C.F.R. § 4.97.  

(Because the Schedule of Ratings-Respiratory System provides a specific diagnostic code for asbestosis, rating by analogy to any other diagnostic code is not warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).)

General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833):

Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy
100
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted
10

Special provisions regarding evaluation of respiratory conditions are set forth in 38 C.F.R. § 4.96.  As relevant, they direct that:  

Rating coexisting respiratory conditions. Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other. Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  

Pulmonary function tests (PFTs) are required to evaluate these conditions except:  (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluate based on alternative criteria; (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) When there have been one or more episodes of acute respiratory failure; (iv) When outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d)(2).  

When the PFTs are not consistent with clinical findings, evaluate based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  

When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).  

When there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).  

C.  Discussion

In this case, the evidence does not support assignment of a disability rating higher than 10 percent.  

It is important to reiterate that the Veteran has been separately service-connected for chronic obstructive pulmonary disease (COPD) with chronic bronchitis and interstitial lung disease (claimed as emphysema) since June 30, 2014.  An initial 10 percent disability is assigned for this disability under DC 6604, which sets forth the diagnostic criteria for evaluating COPD.  The Veteran has not disputed the propriety of that initial rating, so it is not currently within the Board's jurisdictional authority to address the degree of symptomatology or the schedular assigned for that disability.  

With this in mind, the Board notes that the medical evidence does show some degree of higher-level symptomatology.  Most recently, for instance, a VA examiner in November 2014 identified the presence of cor pulmonale and pulmonary hypertension.  Also, a PFT conducted at that time showed post-bronchodilator FVC results of 49, 34, and 47 percent predicted, and the DLCO test results were 63, 67, and 74 predicted, which the examiner determined most accurately reflected the Veteran's level of disability.  Also consistent with higher-level symptomatology, an echocardiogram conducted at VA in May 2013 confirmed pulmonary hypertension.  Earlier, a PFT conducted in May 2009 showed post-bronchodilator FVC results of 49 percent predicted.

The VA examinations and other medical records, including VA outpatient treatment records continue to reflect a diagnosis of asbestosis.  

A higher rating is not assignable, however, because the evidence makes it reasonably certain that the Veteran has had no impairment resulting from asbestosis during the period of appellate review.  Stated otherwise, a higher rating cannot be assigned for asbestosis as it is not the predominant disability.  

A VA examiner in November 2014 stated that "[t]his veteran has significant lung disease with abnormalities in the FVC, FEV1 and DLCO. These three conditions [COPD, bronchitis, and asbestosis] are interrelated and is not clinical tool [sic] to separate the limitations resulting from the three conditions."  The June 2014 VA examiner likewise responded where asked that asbestosis was "predominantly responsible for the limitation in pulmonary function."  

These VA examiners were both nurse practitioners.  Although nurse practitioners can be competent to provide opinions on complex medical matters such as this, the Board finds that these examiners' opinions are outweighed by the findings of numerous VA doctors who also examined the Veteran and made definitive findings relating the Veteran's ongoing symptomatology to medical conditions other than asbestosis.  

(The Board notes that a third VA examiner, who was also a nurse practitioner addressed this medical question in November 2013.  She concluded that "[t]here is no significant medical literature supporting that asbestosis exposure causes cardiorespiratory limitation, cor pulmonale (right heart failure), or pulmonary hypertension."  This examiner's opinion must likewise be discounted as it is directly contradicted by the rating schedule which does identify cardiorespiratory limitation, cor pulmonale (right heart failure), and pulmonary hypertension as symptoms of asbestosis.  Accordingly, this examiner's opinion will not be considered evidence unfavorable to the claim.)    

Specifically,  a VA doctor evaluated the Veteran in May 2010 and determined that the Veteran's respiratory symptomatology was related to COPD with post-nasal drip (PND).  The May 2009 PFT (noted above) specifically identified "bronchitis" as the medical condition causing the impairment.  Furthermore, his VA pulmonologist observed in November 2010 that the Veteran had "what by history appears to be clear post-nasal drip syndrome."  The same VA pulmonologist determined in May 2011 that the Veteran had numerous emergency room (ER) visits resulting from acute bronchitis.  

These assessments tend to establish that that the Veteran's ongoing symptomatology is most likely due to COPD, bronchitis or PND.  Again, the Veteran's COPD and bronchitis are separately rated; he is not service-connected for PND.  Accordingly, a higher rating cannot be based on the symptomatology attributed to these conditions.  See Mittleider, 11 Vet. App. 181, 182.  

The same VA pulmonologist determined in May 2011 that there was "evidence of radiographic abnormalities of pleura related to past asbestos exposure (bilateral calcified pleural plaques)," but the Veteran's "dyspnea on exertion [is] most likely related to a combination of cardiac causes and deconditioning."  

Of greatest evidentiary value, this same VA pulmonologist in June 2009 reviewed diagnostic testing and clinic notes and concluded that the Veteran "does NOT have asbestosis - he meets the criteria for asbestos-related pleural disease (pleural plaques the most common radiographic manifestation of asbestos exposure)."  (Emphasis in original.)  This doctor explained that "[a]sbestosis only refers to the interstitial lung disease associated with asbestos exposure and there is no evidence of an interstitial lung disease.  In reaching this opinion, the pulmonologist relied on PFT results, plus a computed tomography (CT) scan, which was interpreted as showing "pleural plaques (no interstitial fibrosis suggestive of asbestosis)."  

This doctor clearly and unequivocally explains that the Veteran does not actually have asbestosis, which necessarily means that he cannot have any degree of symptomatology associated with asbestosis.  As with COPD and bronchitis, the Veteran is separately rated for the "abnormalities of pleura" (characterized by the RO as "interstitial lung disease.")  A higher rating cannot be assigned for asbestosis based on the symptomatology attributed to a different condition.  See Mittleider, 11 Vet. App. 181, 182.  

In summary, there is some evidence indicating that the Veteran's asbestosis remains symptomatic.  There is also some evidence tending to reflect a higher-level of symptomatology.  However, the Board is required to "reconcil[e] the various reports into a consistent picture."  See 38 C.F.R. § 4.2.  In doing so here, the VA pulmonologist must be recognized as an expert in matters regarding respiratory illness whereas the VA examiners are not.  Therefore, the pulmonologist's June 2009 and May 2011 opinions must be considered determinative evidence, especially when viewed in the context of the other medical evidence, which indicates that the Veteran's symptomatology is associated with COPD, bronchitis, pleural plaques, or PND.  This evidence makes it far more likely that the Veteran's asbestosis is not manifested by any impairment greater than that already compensated at the 10 percent level.  Accordingly, a schedular disability rating higher than 10 percent must be denied.  

D.  Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the medical records repeatedly show complaints involving shortness of breath with any activity.  Wheezing is also intermittently shown.  Such symptoms are not expressly enumerated in the rating schedule for evaluating asbestosis.  However, these symptoms cannot be attributed to the Veteran's asbestosis.  Again, the VA pulmonologist, who has the most expertise in this area, determined that the Veteran's asbestosis is not manifested to any degree.  Other doctors concluded that his complaints were a result of heart disease or other respiratory conditions.  Because this evidence makes it far more likely that the Veteran's shortness of breath and wheezing are not symptoms of asbestosis, the Board can find no basis for referring the matter for extraschedular consideration.  

In conclusion, the Board finds that a disability rating higher than 10 percent cannot be assigned for the Veteran's asbestosis as it is not factually ascertainable that the disability results in a higher-level degree of disability.  Staged ratings are not warranted because the criteria for a rating higher than 10 percent have not been presented at any point during the period of appellate review.  Likewise, it is not factually ascertainable that any increase in disability occurred during the one-year look back period prior to the May 2009 claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

As a final matter, the Board notes that the Veteran is not working.  However, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


ORDER

A disability rating higher than 10 percent for asbestosis is denied.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


